Citation Nr: 0305060	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
chapter 35, title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg

INTRODUCTION

The veteran served on active duty during World War II.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied service connection for 
the cause of the veteran's death and entitlement to 
Dependents' Educational Assistance (DEA) under chapter 35 of 
title 38 of the United States Code.  

The record shows that in May 2001, the Board denied the 
veteran's claim of entitlement to total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  Because it was later learned that the 
veteran had passed away in February 2001, the Board in 
September 2001 dismissed the appeal that had led to its 
decision of the previous May.  In March 2001, the appellant 
filed a claim of entitlement to death compensation, which 
included a claim for accrued benefits and a claim of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318.  In correspondence 
dated in March 2002, the RO informed the appellant that her 
claim for DIC benefits under section 1318 was stayed pending 
a decision from the United States Court of Appeals for the 
Federal Circuit on claims involving claimants situated as she 
was.  The RO stated that her 1318 claim would be considered 
as soon as possible after the stay was lifted.  

A rating decision of May 2001 denied the appellant's claim 
for service connection for cause of death, entitlement to 
DEA, and entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The appellant disagreed with the denial 
of service connection for cause of death, and the RO 
developed that claim, and the claim for DEA benefits, for 
appellate consideration.  However, it does not appear that 
the stay on section 1318 claims had yet been lifted when the 
rating decision was entered.  The stay as it affects the 
appellant's 1318 claim does not appear to have been lifted 
until January 2003.  

Moreover, the RO's correspondence of May 2002 informing the 
appellant of the disposition of her claims indicated among 
other things that the RO had denied her claim for accrued 
benefits.  The rating decision, however, does not seem to 
have addressed the accrued benefits claim.  Thus, the 
appellant has a claim pending of entitlement to TDIU benefits 
on an accrued basis, which is referred to the RO for action 
deemed appropriate.  It also appears that she might be 
entitled to readjudication of her claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  This matter is 
also referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran died at home in February 2001 at the age of 
77.  The cause of death, as shown on the Certificate of 
Death, was acute coronary insufficiency due to 
atherosclerotic cardiovascular disease.  Peripheral vascular 
disease was shown as a significant condition contributing to 
death.  An autopsy was not performed.  

3.  At the time of the veteran's death, service connection 
was in effect for varicose veins of the right and left legs, 
each disability rated 40 percent disabling.  

4.  Atherosclerotic cardiovascular disease was not present in 
service or until many years thereafter and is not shown to be 
related to service or to any incident of service origin.  

5.  It is not shown that the service-connected varicose veins 
contributed substantially or materially to hasten the 
veteran's demise.  

6.  A total disability permanent in nature resulting from a 
service-connected disability was not in existence at the time 
of the veteran's death.  


CONCLUSIONS OF LAW

1.  Atherosclerotic cardiovascular disease was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2002).  

2.  A disability incurred in or aggravated by service did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2002).  

3.  Dependents' Educational Assistance under 38 U.S.C., 
chapter 35, is not warranted.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. § 3.807 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2002), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In May 2002, the appellant was provided with a 
copy of the rating decision denying the claims currently 
before the Board.  In October 2002, the RO provided the 
appellant and her representative a statement of the case with 
respect to these claims.  These documents set forth the legal 
criteria governing this case, listed the evidence considered 
by the RO, and offered analyses of the facts as applied to 
the legal criteria set forth therein, thereby informing the 
appellant of the information and evidence necessary to 
substantiate her claims.  Moreover, the statement of the case 
set forth the regulations implementing the VCAA, including 
the provisions of 38 C.F.R. § 3.159(b)(1) pertaining to the 
duty to notify the claimant which evidence, if any, the 
claimant should obtain and which evidence, if any, VA would 
attempt to obtain on the claimant's behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board concludes 
that VA has informed the appellant of the type of information 
and evidence necessary to substantiate her claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  The record shows that VA 
has obtained the veteran's service medical and relevant 
reports of VA examination and treatment.  These records 
appear to be the only evidence within the control of the 
government that is relevant to this appeal.  In addition, 
pertinent private medical records and extracts from medical 
articles have been associated with the file.  Neither the 
appellant nor her representative has pointed to additional 
sources of pertinent medical evidence in this case, and the 
Board is aware of none.  Although the appellant has 
consistently maintained that VA did not perform tests during 
the veteran's life that could have confirmed the seriousness 
of his service-connected varicose veins and the complications 
that she believes contributed to his demise, the fact remains 
that these tests were not performed and the evidence 
available from such tests is not extant.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
notes that the RO sought a medical opinion in this case.  In 
October 2002, a VA examiner reviewed the entire record and 
rendered an opinion regarding the role that the service-
connected varicose veins played in the veteran's cause of 
death.  The opinion was adverse to the claim.  Although the 
appellant and the veteran's daughter have challenged this 
opinion essentially on the basis that in the absence of an 
autopsy it is based on speculation, the Board observes that 
the VA examiner was unequivocal in his opinion, finding that 
it was "overwhelmingly more likely" that the veteran died 
from acute coronary insufficiency rather than pulmonary 
embolus from deep vein thrombosis as a result of the service-
connected varicose veins.  In view of the unequivocal nature 
of this opinion, the Board finds that further medical 
evaluation of the claim is not indicated.  See 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  Under these 
circumstances, adjudication of this appeal, without referral 
to the RO for further consideration of the claim under the 
VCAA, poses no prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Service connection for Cause of Death

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The record shows that the veteran died at home in February 
2001 at the age of 77.  The cause of death, as shown by the 
death certificate, was acute coronary insufficiency due to 
atherosclerotic cardiovascular disease.  Peripheral vascular 
disease was shown as a significant condition contributing to 
death.  An autopsy was not performed.  At the time of his 
death, service connection was not in effect for varicose 
veins of the right and left legs, each disability rated 40 
percent disabling.  

The service medical records are negative for complaints or 
findings of atherosclerotic cardiovascular disease.  His 
heart was normal on clinical examination at service entrance, 
and his blood pressure was 130/85.  No cardiovascular 
deficits were noted on separation examination in December 
1945.  His blood pressure was 120/74, and a chest X-ray was 
normal.  

A chest X-ray taken in conjunction with a VA examination in 
July 1966 showed no significant radiographic abnormalities.  
The record contains documentation of treatment for high blood 
pressure in the 1990's, with a diagnosis of hypertension by a 
private physician in October 1998.  However, there is no 
evidence showing that the hypertension was related to service 
or to any incident of service connection origin.  On VA 
examination in October 1997, the veteran denied any history 
of heart disease.  Despite his assertion on VA examination in 
November 1999 that he had "known of hypertension since 1945 
and says he was put on medication in either 1945 or 1946," 
there is no objective medical evidence to support this.  
Although hypertension was diagnosed at that time, clinical 
examination did not reveal evidence of heart disease, and a 
chest X-ray was interpreted as normal for a man of his age.  
Indeed, the record is devoid of any competent evidence 
showing that the veteran manifested cardiovascular disease or 
the prodromal symptoms of cardiovascular disease until many 
years following service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The VA chest 
X-rays of February 1999 visualized calcification of the 
aortic arch, but atherosclerotic cardiovascular disease was 
not then diagnosed.  

The appellant essentially contends that the service-connected 
bilateral varicose veins constituted a form of peripheral 
vascular disease that was sufficiently severe to have 
contributed substantially and materially to the veteran's 
cause of death, as reflected on the Certificate of Death.  
Extracts from medical treatises, including Cecil's Textbook 
of Medicine and the 16th edition of The Merck Manual have 
been submitted in support of this contention.  The veteran's 
daughter maintains that he had severe claudication of both 
lower extremities and that he constantly complained about the 
pain in his legs.  She further contends that this varicose 
veins were not the immediate cause of the veteran's death but 
that "they certainly were a contributory factor in his 
death."  

However, records received from Dr. Sampognaro in July 2001 
show only continuing treatment, beginning in January 1995, 
for disorders that included hypertension and varicose veins.  
In May 1998, an electrocardiogram was interpreted as within 
normal limits.  When seen in October 1998, he had no cardiac 
symptoms.  

While the medical treatise evidence is competent evidence 
under the VCAA, 38 C.F.R. § 3.159(a)(1), the Board gives much 
greater weight to the opinion of the examiner who reviewed 
the record in October 2002 and found that it was 
"overwhelmingly more likely that the [veteran] died of acute 
coronary occlusion rather than pulmonary embolus caused from 
deep vein thrombosis as a result of the veteran's service-
connected varicose veins."  The examiner concluded that he 
did not feel that the veteran's cause of death, acute 
coronary insufficiency, was in any way related to his 
service-connected varicose veins.  

An opinion involving the etiology of the cause of death that 
is based on a review of the medical evidence of the deceased 
veteran is inherently more reliable than medical treatise 
evidence that, inevitably, is more general and reflects 
general principles or possible complications or variations of 
general principles unrelated to the facts of a specific case.  
The mere fact that evidence is competent does not mean that 
it is persuasive when weighed against other evidence of 
record, especially the opinion of an examiner who has 
reviewed the entire record.  The appellant and the veteran's 
daughter, as laypersons, are not themselves competent to 
render medical diagnoses or opinions establishing the 
etiology of a disease.  See Stadin v. Brown, 8 Vet. App. 280, 
284 (1995) (an appellant is certainly capable of providing 
evidence of symptomatology but, as a layperson, is generally 
not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms).  

As noted above, the appellant and the veteran's daughter have 
attacked the opinion of the examiner as essentially 
speculative.  However, the examiner reviewed both the claims 
file and the outpatient clinic record and based his opinion 
in part on the veteran's relatively advanced age at the time 
of his death.  The examiner noted that in a person of the 
veteran's age, it was "overwhelmingly likely" that the 
cause of death was an acute coronary event that led to 
ventricular fibrillation and sudden cardiac death.  The 
examiner stated that this was "supported statistically even 
in the absence of an autopsy."  The examiner also noted that 
on a chart review, the veteran had had superficial varicose 
veins for many years.  Although these constituted an 
impairment of his quality of life and exercise tolerance, it 
was not documented that he in fact had deep vein thrombosis.  
However, the examiner said that the veteran's clinical 
history indicated that his problem was superficial calf 
varicose veins, "which have a very low probability of 
causing deep vein thrombosis and subsequent pulmonary 
embolus, which could also possibly be a cause of sudden 
cardiac death."  

Although VA examination reports and photographs of record 
show that the veteran's varicosities extended above and below 
the knees, the VA examiner in October 1997 specifically found 
that there was no clinical evidence of deep vein thrombosis 
or deep venous insufficiency.  A different VA examiner in 
November 1999 found the veteran's varicosities to be 
superficial.  The VA examiner in April 1994 found that the 
varicose veins did not have any cardiac involvement.  Thus, a 
number of VA examiners have concluded that the conditions 
under which the service-connected disability might have 
contributed to the cause of the veteran's death were not 
present.  Peripheral vascular disease, as distinguished from 
varicose veins, was not diagnosed.  The Board therefore 
concludes that, despite the notation on the death 
certificate, the veteran did not have peripheral vascular 
disease that contributed significantly to his death.  

Although more sophisticated diagnostic imaging studies might 
have shown otherwise, the fact remains that only superficial 
varicosities were found on VA examination in the last few 
years of the veteran's life.  To conclude now that the 
service-connected varicose veins contributed substantially or 
materially to his cause of death would be speculative.  
However, a finding of service connection may not be based on 
a resort to speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2002).  See also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
inservice radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection);Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991) (medical treatise 
submitted by appellant that only raises the possibility that 
there may be some relationship between service-connected 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death).  

The Board therefore concludes that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  It follows that the claim must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  

Dependents' Educational Assistance

Eligibility for Dependents' Educational Assistance under 
chapter 35 of title 38, United States Code, hinges on the 
existence of service-connected disability.  As pertinent to 
this appeal, the veteran must have died of a service-
connected disability or have been permanently and totally 
disabled due to service-connected disability at the date of 
his death.  38 C.F.R. § 3.807(a).  

The Board notes that there is no authority for a finding of 
"hypothetical" entitlement to permanent and total 
disability due to service-connected disability after the 
veteran's death for purposes of entitlement to DEA benefits.  
As herein pertinent, the statute providing for DEA benefits 
requires that the veteran have "died of a service-connected 
disability" or have died while a "total disability 
permanent in nature resulting from a service-connected 
disability . . . was in existence. . . ."  38 U.S.C.A. § 
3501(a)(1)(A)(i), (ii) (Emphasis added.)  The record does not 
show that the veteran died while total disability permanent 
in nature was in effect.  Even had a TDIU had been in effect, 
such total ratings "may or may not be permanent."  See 
38 C.F.R. § 3.340(a)(1) (2002).  Thus, they are subject to 
reduction unless a finding of permanency has been made.  

Because service connection for the cause of the veteran's 
death has been denied herein, and because the veteran was not 
permanently and totally disabled due to service-connected 
disability at the time of his death, legal entitlement to 
Dependents' Educational Assistance is not shown.  It follows 
that the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. at 430 (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Dependents' Educational Assistance under 
38 U.S.C., chapter 35, is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

